Name: 88/534/EEC: Commission Decision of 12 October 1988 approving the programme submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2239/86 on a specific common measure to improve vine-growing structures in Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  Europe;  farming systems
 Date Published: 1988-10-26

 Avis juridique important|31988D053488/534/EEC: Commission Decision of 12 October 1988 approving the programme submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2239/86 on a specific common measure to improve vine-growing structures in Portugal (Only the Portuguese text is authentic) Official Journal L 292 , 26/10/1988 P. 0018 - 0018*****COMMISSION DECISION of 12 October 1988 approving the programme submitted by the Portuguese Republic pursuant to Council Regulation (EEC) No 2239/86 on a specific common measure to improve vine-growing structures in Portugal (Only the Portuguese text is authentic) (88/534/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2239/86 (1), and in particular Article 3 thereof, Whereas on 11 January 1988 the Portuguese Republic submitted to the Commission a programme for the restructuring of vineyards; Whereas the said programme covers all vineyard-restructuring operations including the support measures as referred to in Article 2 of that Regulation; Whereas, in accordance with Article 10 (2) of Regulation (EEC) No 2239/86, the Portuguese Republic is required to submit to the Commission an annual progress report on the common measure; Whereas the Comittee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the oppinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the restructuring of vineyards submitted to the Commission by the Portuguese Republic on 11 January 1988 is hereby approved. Article 2 Before 1 May each year, the Portuguese Republic shall be required to submit to the Commission a report on the basis of which the results of the common measure, and in particular the restructuring operations and the development of the vine-growing sector, may be assessed. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 196, 18. 7. 1986, p. 1.